Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 17 November 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Germantown Nov. 17. 1793.

Immediately on the receipt of your letter of Oct. 31. I extracted what was necessary from it and wrote to Mr. LeRoy. His answer has produced a state of things with which you are probably unacquainted; which however, tho it presents a much broader scene, may present also more security for you, than that which we had understood to exist. The debt from Colo. Randolph to Mr. LeRoy and others is in fact about £5000. A protested bill of D. Ross’s for £2000. has been delivered to LeRoy, to be applied towards paiment, when recovered. Besides this, Dover as well as Varina are mortgaged for the whole. The protested bill is in suit, but it’s proceeds will not be waited for if the mortgaged subjects can sooner be pushed to judgment and sale. This presents a critical, tho, if well-managed, a safe process of things, the object of which should be to retard the proceedings on the mortgage, so that those on the protested bill may get a-head, and be first applied. The interest which the marriage settlement of Varina has vested in the parties to it, authorizes them to become parties to the suit as plaintiffs, or to be made so as defendants. But which of the two will produce the greatest delay, I am unable to say. If the protested bill was once fairly ahead, I should have no hesitation to advise their entering the field at once as plaintiffs stating their interest, that it is on the double consideration of marriage, and of a counter-settlement, and praying the Chancellor to decree the application, first of the protested bill (if it is recovered in time) and next of Dover, in discharge of the debt and in exoneration of the marriage settlement, at least as far as they would go; and we know
 
they would be sufficient. There is no doubt the Chancellor would give us such a decree: but if the Protested bill is not sufficiently ahead, perhaps we might give it more time by putting off the cross-bill as long as we may without losing the effect of it towards stopping the sale. To decide on this it appears necessary that you should procure
a copy of the mortgage or mortgages (for if the lands are separately mortgaged for separate portions of the debt, it changes the case.)
a copy of the bill of foreclosure.
a certificate of the steps which have already been taken in the suit, and it’s present state.
a certificate of the present state of the action against Ross on the Protested bill, and an estimate from some judicious lawyer of the utmost length of time to which Ross can stave off actual paiment.
These you will probably be able to obtain by the time I come home, when, if there be no danger in waiting so long, we will consult what is to be done.
I inclose you Mr. LeRoy’s letter. Should you consign your wheat to him, I would advise you to do it on the express condition, that he shall hold the money in his hands as your separate property, subject to be declared hereafter by yourself to have been a paiment, at the time, in set-off against the effects of the mortgage on Varina, or to be otherwise subject to your order at your pleasure. In this way you may go on making your payments for Edgehill so as to protect Varina, as far as they will go, even if the other mortgaged estate should not be a sufficient shield. I received yesterday your favor of the 7th. Present my love to my dear Martha and accept assurances yourself of my sincere affection.

Th: Jefferson


P.S. I inclose you a letter from Mr. Hawkins and ask your attention to the subjects of it till I come home.

